COURT OF APPEALS
                                      SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-122-CV
 
IN RE PRINTPACK, INC. AND                                                  RELATORS
BRAD PAGE
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relators=
petition for writ of mandamus is denied.
Relators
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL A: 
HOLMAN, J.; CAYCE, C.J.; and WALKER, J.
 
DELIVERED: April 11, 2006




    [1]See
Tex. R. App. P. 47.4.